



Second Amendment to Lease Agreement


This Second Amendment to Lease Agreement (this “Second Amendment”) is executed
to be effective as of the 3rd day of December, 2018 (the “Second Amendment
Effective Date”) by and between FLDR/TLC Overton Centre, L.P., a Texas limited
partnership (“Landlord”), and Elevate Credit Service, LLC, a Delaware limited
liability company (“Tenant”).
Recitals


A.Landlord and Tenant entered into that certain Lease Agreement dated July 13,
2016 for certain premises consisting of approximately 62,752 square feet of
Rentable Space (the “Premises”) designated as Suite Nos. 200, 300, 700, and
820/850 within the building located at 4150 International Plaza, City of Fort
Worth, Tarrant County, Texas and known as Overton Centre I (“Tower I”).
B.Landlord and Tenant entered into that certain First Amendment to Lease
Agreement dated August 31, 2018 (the “First Amendment”), pursuant to which
Tenant leased the approximately 21,068 square feet of Rentable Space designated
as Suite 400 on the fourth floor of Tower I on a short-term basis.
C.The July 13, 2016 Lease Agreement, as amended by the First Amendment, is
collectively referred to in this Second Amendment as the “Lease”.
D.Landlord and Tenant desire to further amend the Lease upon the conditions
hereinafter set forth.


Agreement


NOW THEREFORE, for and in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.Definitions. All terms appearing herein having their first letter capitalized
and not otherwise defined shall have the respective meanings set forth in the
Lease.


2.Expansion of Premises to Suite 400. Pursuant to Paragraph 2 of the First
Amendment, for the period commencing as of September 1, 2018 and expiring
October 31, 2018, the Premises were expanded to include the approximately 21,068
square feet of Rentable Space designated as Suite 400 on the fourth floor of
Tower I (“Suite 400”). A floor plan of Suite 400 is attached as Exhibit “A-1” to
this Second Amendment. The Lease is hereby amended to provide that commencing
November 1, 2018, the Premises are expanded by Suite 400 (the approximately
21,068 square feet of Rentable Space on the fourth floor of Tower I). From and
after November 1, 2018, all references in the Lease to the “Premises” shall mean
the approximately 83,820 square feet of Rentable Space in Tower I, comprised of
Suite 300, Suite 700, Suite 820/850, Suite 200, and Suite 400. If this Second
Amendment is not executed on or before November 1, 2018, Tenant shall be
permitted to continue to occupy Suite 400 on the same terms and provisions set
forth in Paragraph 2 of the First Amendment until this Second Amendment is
executed.


3.Expansion of Premises to Suite 250 Expansion Space. The Lease is hereby
amended to provide that commencing on April 1, 2019, the Premises are further
expanded by the approximately 11,159 square feet of Rentable Space designated as
Suite 250 on the second floor of Tower I (“Suite 250 Expansion Space”). A floor
plan of the Suite 250 Expansion Space is attached as Exhibit “A-2” to this
Second Amendment. From and after April 1, 2019, all references in the Lease to
the “Premises” shall mean the approximately 94,979 square feet of Rentable Space
in Tower I, comprised of Suite 300, Suite 700, Suite 820/850, Suite 200, Suite
400, and the Suite 250 Expansion Space.


4.Lease Term for Suite 300, Suite 700, Suite 820/850, and Suite 200. The Lease
Term for Suite 300, Suite 700, Suite 820/850, and Suite 200 shall be extended an
additional thirty-six (36) months, commencing October 1, 2020 to expire at 11:59
Central time on September 30, 2023.


5.Lease Term for Suite 400. The Lease Term for Suite 400 shall commence on
November 1, 2018 and shall continue conterminously with the Lease Term for the
remainder of the Premises to expire at 11:59 p.m. Central time on September 30,
2023.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------







6.Lease Term for Suite 250 Expansion Space. The Lease Term for the Suite 250
Expansion Space shall commence on April 1, 2019 and shall continue coterminous
with the Lease Term for the remainder of the Premises to expire at 11:59 p.m.
Central time on September 30, 2023.


7.Base Rental for Suite 300, Suite 700, Suite 820/850, and Suite 200. As of
October 1, 2020, the Base Rental for Suite 300, Suite 700, Suite 820/850, and
Suite 200 shall be as follows:
Months
Amount Per
Rentable Square
Foot Per Annum
Annual
Base Rental
Monthly
Base Rental
10/1/20 - 9/30/21
[****]
[****]
[****]
10/1/21 - 9/30/22
[****]
[****]
[****]
10/1/22 - 9/30/23
[****]
[****]
[****]

8.Base Rental for Suite 400. The Base Rental for Suite 400 shall be as follows:
Months
Amount Per
Rentable Square
Foot Per Annum
Annual
Base Rental
Monthly
Base Rental
11/1/18 - 8/31/19
[****]
[****]
[****]
9/1/19 - 9/30/20
[****]
[****]
[****]
10/1/20 - 9/30/21
[****]
[****]
[****]
10/1/21 - 9/30/22
[****]
[****]
[****]
10/1/22 - 9/30/23
[****]
[****]
[****]



9.Base Rental for Suite 250 Expansion Space. The Base Rental for the Suite 250
Expansion Space shall be as follows:
Months
Amount Per
Rentable Square
Foot Per Annum
Annual
Base Rental
Monthly
Base Rental
4/1/19 - 8/31/19
[****]
[****]
[****]
9/1/19 - 9/30/20
[****]
[****]
[****]
10/1/20 - 9/30/21
[****]
[****]
[****]
10/1/21 - 9/30/22
[****]
[****]
[****]
10/1/22 - 9/30/23
[****]
[****]
[****]



10.Base Expense Year. As of April 1, 2019, all references in the Lease to a base
year or Base Expense Amount for the Suite 250 Expansion Space shall mean 2018
for all purposes under the Lease. As set forth in Paragraph 8 of the First
Amendment, all references in the Lease to a base year or Base Expense Amount for
Suite 400 shall remain 2018 for all purposes under the Lease. As set forth in
the Basic Lease Information in the Lease, all references in the Lease to a base
year or Base Expense Amount for (i) Suite 200 shall remain 2018, (ii) Suite
820/850 shall remain 2016, and (iii) for Suite 300 and Suite 700 shall remain
2018 for all purposes under the Lease.


11.Security Deposit. Pursuant to Paragraph 10 of the First Amendment, Tenant
deposited an additional $[****] as a Security Deposit for Suite 400. On or
before April 1, 2019, Tenant shall pay to Landlord the amount of $[****] as a
Security Deposit for the Suite 250 Expansion Space, which will increase Tenant’s
total Security Deposit for the Premises under the Lease to $[****].


12.Tenant’s Proportionate Share. From and after November 1, 2018, Tenant’s
Proportionate Share under the Lease shall be 18.713%, which is the percentage
obtained by dividing (a) the 83,820 square feet of Rentable Space in the
Premises by (b) the 447,917 rentable square feet in the Building. From and after
April 1, 2019, Tenant’s


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Proportionate Share under the Lease shall be 21.205%, which is the percentage
obtained by dividing (a) the 94,979 square feet of Rentable Space in the
Premises by (b) the 447,917 rentable square feet in the Building.


13.Suite 400 Work. Paragraph 12 of the First Amendment is hereby deleted in its
entirety and replaced with the following, and Exhibit “B” of the First Amendment
is hereby deleted in its entirety and replaced with Exhibit “B” attached to this
Second Amendment:


“Suite 400 Work. Tenant accepts Suite 400 in its “AS-IS” condition with Landlord
making no representation as to the physical condition of Suite 400 or the
suitability for Tenant’s intended use, subject only to the “Suite 400 Work”
pursuant to Exhibit “B” attached to this Second Amendment.”


14.Suite 250 Expansion Space Work. Tenant accepts the Suite 250 Expansion Space
in its “AS-IS” condition with Landlord making no representation as to the
physical condition of the Suite 250 Expansion Space or the suitability for
Tenant’s intended use, subject only to the “Suite 250 Expansion Space Work”
pursuant to Exhibit “B” attached to this Second Amendment.


15.Suite 300, Suite 700, Suite 820/850, and Suite 200 Work. Tenant accepts Suite
300, Suite 700, Suite 820/850 and Suite 200 for the Lease Term, as extended by
this Second Amendment, in its “AS-IS” condition with Landlord making no
representation as to the physical condition of the Suite 300, Suite 700, Suite
820/850 and Suite 200 or the suitability for Tenant’s intended use, subject only
to the “Original Premises Work” pursuant to Exhibit “B” attached to this Second
Amendment. The Suite 400 Work, the Suite 250 Expansion Space Work, and the
Original Premises Work are collectively referred to herein as the “Second
Amendment Work”. Upon completion of the Second Amendment Work, upon written
request from Landlord, Tenant shall promptly execute and deliver to Landlord an
Acceptance of Premises Memorandum in the form of Exhibit “C” attached to this
Second Amendment, if the Second Amendment Work has been performed as described
in Exhibit “B” attached to this Second Amendment.


16.Tower I Work. Landlord shall, at Landlord’s sole cost and expense, construct
and install certain upgrades and improvements to Tower I, as specified on
Exhibit “E” attached to this Second Amendment.


17.Parking. From and after November 1, 2018, Rider No. 101 of the Lease is
amended to add a Parking Ratio for Suite 400 of 4.5/1,000 square feet of
Rentable Space in Suite 400. Additionally, from and after April 1, 2019, the
Parking Ratio as described in Rider No. 101 of the Lease is amended to add a
Parking Ratio for the Suite 250 Expansion Space of 4.5/1,000 square feet of
Rentable Space in the Suite 250 Expansion Space. Additionally, if Landlord
obtains two (2) covered, reserved parking spaces in parking areas associated
with the Building, then Landlord shall offer those two (2) covered, reserved
parking spaces to Tenant for no charge during the Lease Term, as extended by
this Second Amendment.


18.Renewal Option. The Renewal Option set forth as Exhibit “F” attached to the
Lease shall apply to the entire Premises (including Suite 400 and the Suite 250
Expansion Space).


19.Relocation to Tower III. The parties have mutually agreed that Tenant will
not relocate to Tower III as anticipated by Paragraph 3 of the First Amendment.
Accordingly, Paragraph 3 of the First Amendment is hereby deleted in its
entirety. If Tenant desires to relocate to Tower III, such relocation shall
continue to be governed by Exhibit “H” to the Lease. Additionally, Tenant shall
have a right of first refusal as to Tower III as set forth on Exhibit “D”
attached to this Second Amendment. At no time shall Tenant be required to repay
Landlord any unamortized Tenant Improvement Work Allowance or commissions
arising from this Second Amendment.


20.Tenant Acknowledgement. Tenant acknowledges and agrees that as of the Second
Amendment Effective Date, (a) Landlord has performed all of its obligations
under the Lease, and (b) there are no offsets, claims or defenses to the payment
of rent and the performance of the other obligations of Tenant under the Lease.


21.Representation. Tenant hereby represents that Tenant has not dealt with any
outside broker other than Jim Lob of L&D Realty Partners LLC representing Tenant
and Holt Lunsford Commercial, Inc., representing Landlord with regard to this
Second Amendment.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------







22.General. Except as herein amended, the Lease shall continue in full force and
effect, and, as hereby amended, is hereby ratified and affirmed. Landlord and
Tenant each represents and warrants that the person executing this instrument on
its behalf is duly authorized to sign on behalf of the respective party. In the
event of a conflict between the terms and conditions of the Lease and the terms
and conditions of this Second Amendment, the terms of this Second Amendment
shall prevail and control. If any term or provision of this Second Amendment, or
the application thereof to any person or circumstance shall to any extent be
invalid or unenforceable, the remainder of this Second Amendment, or the
application of such provision to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby. This Second
Amendment may be executed in multiple counterparts, all of which are identical
and all of which counterparts together shall constitute one and the same
instrument. To facilitate execution of this Second Amendment, the parties may
execute and exchange by facsimile or electronic mail counterparts of the
signature pages of this Second Amendment.


[Signatures on Following Page]


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Second Amendment to be
effective as of the Second Amendment Effective Date.


LANDLORD:


FLDR/TLC Overton Centre, L.P.,
a Texas limited partnership


By:    FLDR/TLC Overton Genpar, LLC,
a Texas limited liability company,
its general partner
    


By: /s/ Tony Landrum                
Name:
Tony Landrum                

Title:
Managing Partner            





TENANT:


Elevate Credit Service, LLC,
a Delaware limited liability company


By:    /s/ Kenneth E. Rees                
Name: Kenneth E. Rees                
Title: CEO                        






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Exhibit “A-1”
Suite 400 (21,068)


overtonexhibita1.jpg [overtonexhibita1.jpg]




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Exhibit “A-2”
Suite 250 Expansion Space (11,159 RSF)


overtonexhibita2.jpg [overtonexhibita2.jpg]


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Exhibit “B”
Second Amendment Work
This Exhibit sets forth the respective obligations of, and the procedures to be
followed by, Landlord and Tenant in the design and construction of the Second
Amendment Work.
1.    The Second Amendment Work.


The “Second Amendment Work” will consist of leasehold improvements to the
Premises to be constructed pursuant to plans and specifications to be mutually
approved by Landlord and Tenant (“Preliminary Plan”).


A.    From the Preliminary Plan, Tenant will cause its architects and/or
engineers, to prepare any required engineering and architectural drawings and
specifications (all such engineering and architectural drawings and
specifications are referred to collectively as the “Preliminary Working
Drawings”), and will submit the same to Landlord for Landlord’s written
approval. Landlord will not unreasonably withhold approval of the Preliminary
Working Drawings. Failure by Landlord to deliver written objections to Tenant
within five (5) business days after receipt of the Preliminary Working Drawings
will be deemed to be approval of same. Any disapproval by Landlord must include
specific suggestions for making the same acceptable. If Landlord disapproves the
Preliminary Working Drawings, Tenant will have the Preliminary Working Drawings
revised to incorporate Landlord’s reasonable suggestions and objections, which
suggestions and objections will be binding upon Landlord and may be relied upon
by Tenant in revising the Preliminary Working Drawings; provided, however
Landlord shall not be responsible for any errors or omissions made by Tenant or
its architect with respect to the Preliminary Working Drawings, or any
subsequent revisions thereto. The Preliminary Working Drawings which are
approved in the foregoing manner will become Final Working Drawings.


B.    Prior to the commencement of construction of the Second Amendment Work,
Tenant shall provide Landlord with an acceptable certificate of insurance
meeting Landlord’s insurance requirements. Tenant will provide Landlord with a
construction schedule for the Second Amendment Work within ten (10) business
days after approval of the Final Working Drawings, and Tenant will not commence
construction of the Second Amendment Work until the Final Working Drawings have
been approved as set forth in Section 1.A above and Tenant has provided Landlord
with an acceptable certificate of insurance.


C.    Landlord will pay all costs and fees incurred in connection with
preparation of the Final Plan and Preliminary and Final Working Drawings needed
to implement the Second Amendment Work and construction of the leasehold
improvements as described in the Final Working Drawings up to a cost of (i)
$7.00 per square foot of Rentable Space of Suite 400 (the “Suite 400 Tenant’s
Allowance”); (ii) $2.00 per square foot of Rentable Space of Suite 300, Suite
700, Suite 820/850, Suite 200, and Suite 400 (the “Original Premises Tenant’s
Allowance”); and (iii) $12.00 per square foot of Rentable Space of the Suite 250
Expansion Space (the “Expansion Space Tenant’s Allowance”), (which cost shall
include a construction management fee of three percent (3%) of all hard
construction costs to Landlord’s construction manager) (collectively, the
“Second Amendment Tenant's Allowance”). The Suite 400 Tenant’s Allowance and the
Original Premises Tenant’s Allowance may be utilized by Tenant toward leasehold
improvements to the entire Premises. The Expansion Space Tenant’s Allowance may
only be utilized by Tenant toward leasehold improvements to the Suite 250
Expansion Space. Tenant will pay all costs and fees incurred in connection with
preparation of plans and working drawings or construction resulting from a
change requested by Tenant and any amount in excess of the Second Amendment
Tenant’s Allowance incurred by Landlord in connection with the design and
construction of the Second Amendment Work (collectively, “Tenant's Cost”).
Tenant's Cost hereunder will be deemed Additional Rent under the Lease. The
Suite 400 Tenant’s Allowance obligation of Landlord under this 1.C. shall be
applied by Tenant towards the Second Amendment Work by April 30, 2019 or be
forfeited with no further obligation on the part of Landlord. The Original
Premises Tenant’s Allowance obligation of Landlord under this 1.C. shall be
applied by Tenant towards the Second Amendment Work within twenty-four (24)
months after the Second Amendment Effective Date or be forfeited with no further
obligation on the part of Landlord. The Expansion Space Tenant’s Allowance
obligation of Landlord under this 1.C. shall be applied by Tenant towards the
Second Amendment Work in the Suite 250 Expansion Space within one hundred and
eighty (180) days after the Second Amendment Effective Date


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





or be forfeited with no further obligation on the part of Landlord.
D.    In addition, and provided there are sufficient funds available in the
Second Amendment Tenant’s Allowance, Tenant may utilize up to fifteen percent
(15%) of the Second Amendment Tenant’s Allowance towards the cost of furniture,
fixtures, and equipment which are not permanently attached to the Property or
the Building (including, but not limited to, tenant signage, security systems,
cabling and telephone/telecom/communications equipment) (“FF&E Costs”). Subject
to the foregoing limitation, in the event that Tenant elects to use the
foregoing for the payment of FF&E Costs, Landlord will pay such FF&E Costs
within thirty (30) days after receipt from Tenant of third-party invoices
therefor. Subject to the foregoing regarding the FF&E Costs, the Second
Amendment Tenant’s Allowance shall not be used for (and Landlord shall have no
obligation to use or advance any portion of the Second Amendment Tenant’s
Allowance for): (i) the cost of furniture, fixtures or equipment which are not
permanently attached to the Property or the Building (including, but not limited
to, tenant signage, security systems, cabling and
telephone/telecom/communications equipment), (ii) permit fees or power upgrades,
or (iii) non-Building standard items. If Tenant relocates to Tower III as set
forth in Exhibit “H” to the Lease or Exhibit “D” to this Second Amendment,
Tenant must repay, as Additional Rental with no interest, any Second Amendment
Tenant’s Allowance funded by Landlord for FF&E Costs prior to Tenant’s
relocation to Tower III.
2.    Substantial Completion. Landlord will be deemed to have “substantially
completed” the Second Amendment Work for the purposes thereof if Landlord has
caused all of the Second Amendment Work to be completed substantially except for
so called “punchlist items,” e.g., minor details of construction or decoration
or mechanical adjustments which do not substantially interfere with Tenant's
occupancy of the Leased Premises to be made by Tenant. If there is any dispute
as to whether Landlord has substantially completed the Second Amendment Work,
the receipt of a Certificate of Occupancy from the City of Fort Worth will
dictate Substantial Completion.
3.    Construction.     Tenant and Tenant’s architect will be solely responsible
for determining whether or not Tenant is a public accommodation under The
Americans with Disabilities Act and Texas Architectural Barriers Act and whether
or not the Final Working Drawings comply with such laws and the regulations
thereunder for the Premises, and Landlord shall be solely responsible for such
determinations regarding any building common areas.


4.    Liability. Landlord does not guarantee or warrant the Second Amendment
Work and Landlord will have no liability therefore, except to the extent the
liability is caused by the Landlord’s willful misconduct or gross negligence. In
the event of such errors, omissions, or defects, Landlord will cooperate in any
action Tenant desires to bring against such parties.


5.    Incorporation Into Lease: Default.


THE PARTIES AGREE THAT THE PROVISIONS OF THIS EXHIBIT ARE HEREBY INCORPORATED BY
THIS REFERENCE INTO THE LEASE (AS AMENDED BY THE SECOND AMENDMENT) FULLY AS
THOUGH SET FORTH THEREIN. In the event of any express inconsistencies between
the Lease (as amended by the Second Amendment) and this Exhibit, the latter will
govern and control. Any default by Tenant hereunder will constitute a default by
Tenant under the Lease (as amended by the Second Amendment) and Tenant will be
subject to the remedies and other provisions applicable thereto under the Lease
(as amended by the Second Amendment).




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Exhibit “C”
Acceptance of Premises Memorandum
This Acceptance of Premises Memorandum (this “Memorandum”) is entered into on
this _____ day of _____________, 201__ by and between FLDR/TLC Overton Centre,
L.P., a Texas limited partnership, as Landlord (“Landlord”) and Elevate Credit
Service, LLC, a Delaware limited liability company, as Tenant (“Tenant”). Unless
otherwise defined herein, all capitalized terms used herein shall have the same
meaning ascribed to such terms in the Second Amendment (as hereinafter defined).
Recitals


A.On __________ ___, 2018, Landlord and Tenant entered into that certain Second
Amendment to Lease Agreement (the “Second Amendment”), which amended the Lease
Agreement dated July 13, 2016 pursuant to the terms and conditions described in
the Second Amendment.


B.Certain leasehold improvements to the Premises have been constructed and
installed for the benefit of Tenant in accordance with the terms and conditions
set forth in Exhibit “B” to the Second Amendment.


C.Tenant desires to take possession of and accept the Premises subject to the
terms and provisions hereof.


NOW, THEREFORE, for and in consideration of the premises, and the mutual
covenants and agreements contained herein and in the Second Amendment, Landlord
and Tenant hereby expressly covenant, acknowledge and agree as follows:


1.Landlord and Tenant have fully completed the construction of tenant
improvements, alterations or modifications to the Premises in accordance with
Exhibit “B” to the Second Amendment, and the Second Amendment Work is
substantially complete. The Premises is tenantable and ready for immediate
occupancy by Tenant and Landlord has no further obligation to install or
construct any construction improvements, modifications or alterations to the
Premises.


2.The Lease Term for Suite 400 commenced November 1, 2018 and the Lease Term for
the Suite 250 Expansion Space commenced April 1, 2019. The expiration date of
the Lease for the entire Premises shall be September 30, 2023.


3.Except as specifically set forth herein, as of the date of this Memorandum the
Lease (as defined in the Second Amendment) has not been modified, altered,
supplemented, superseded or amended in any respect, except by the Second
Amendment. All terms, provisions and conditions of the Lease (as amended by the
Second Amendment) are and remain in full force and effect, and are hereby
expressly ratified, confirmed, restated and reaffirmed in each and every
respect.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Memorandum is entered into by Landlord and Tenant to be
effective on the date first set forth above.


Landlord:


FLDR/TLC Overton Centre, L.P.,
a Texas limited partnership


By:    FLDR/TLC Overton Genpar, LLC,
a Texas limited liability company, its general partner
    


By:                         
Name:                         
Title:                         




Tenant:


Elevate Credit Service, LLC,
a Delaware limited liability company




By:                            
Name:                            
Title:                            






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Exhibit “D”
Tower III Right of First Refusal
Contingent upon (a) Landlord and/or an entity relating to the ownership of
Landlord has elected to construct a new office building (“Tower III”) located
within the office building complex commonly known as “Overton Centre”, (b) no
Event of Default, assignment or sublease exists under any term or provision
contained in this Lease and no condition exists which with the passage of time
or the giving of notice or both would constitute an Event of Default pursuant to
this Lease, at the time Tenant requests relocation, (c) Tenant has continuously
occupied the Premises for the Permitted Use during the Lease Term, (d) the
availability of space that is equal to or greater than the number of rentable
square feet leased by Tenant in the Building is available in Tower III, and (e)
subject to the pre-existing rights, if any, of other prospective tenants, Tenant
(but not any assignee or subtenant) shall have the right, subject to the terms
and conditions set forth below, to request relocation to Tower III (“Tower III
ROFR Space”) before it is leased to any third party during the Lease.
Subject to the terms above, in the event any third party expresses interest in
leasing all or any portion of the Tower III ROFR Space during the Lease Term
(“Third Party Interest”), Landlord shall offer the entire Tower III ROFR Space
to Tenant upon the same terms, covenants and conditions as provided in this
Lease for the original Premises (the “Landlord Offer”), except that the base
rent, the length of lease term, the base year, the tenant improvement allowance
(if any), and any other Landlord provided allowances or concessions (if any)
shall be the same as the terms included in a written indication of third party
interest in the Tower III ROFR Space on terms which are acceptable to Landlord.
Tenant shall accept the space “As-Is,” and Tenant shall have no further rights
with respect to the Tower III ROFR Space. If the lease term reflected in the
Landlord Offer will expire on a date earlier than the Expiration Date of the
Lease, then the lease term for the Tower III ROFR Space shall be coterminous
with that of the Premises, and the Base Rent for the Tower III ROFR Space for
the period of time beginning on the first day after the scheduled date of
expiration of the third party lease and ending on the Expiration Date of this
Lease shall be based on the annual amount per square foot scheduled for the
original Premises for such period of time.
If Tenant notifies Landlord in writing of the acceptance of such offer within
ten (10) business days after Landlord has delivered such offer to Tenant,
Landlord and Tenant shall enter into a written agreement modifying and
supplementing the Lease and specifying that such Tower III ROFR Space accepted
by Tenant is a part of the Premises demised pursuant to the Lease for the
remainder of the Lease Term and any renewal thereof, if applicable, and
containing other appropriate terms and conditions relating to the addition of
Tower III ROFR Space to this Lease (including specifically any increase or
adjustment of the rent as a result of such addition).
In the event that Tenant does not notify Landlord in writing of its acceptance
of such offer in such ten (10) business day period, then Tenant’s rights under
this Exhibit with respect to the Tower III ROFR Space shall terminate and
Landlord shall thereafter be able to lease the Tower III ROFR Space or any
portion thereof to any third party upon the terms included in the bona fide
third party offer initially presented to Tenant.
Any termination of the Lease shall terminate all rights of Tenant with respect
to the Tower III ROFR Space. The rights of Tenant with respect to the Tower III
ROFR Space shall not be severable from the Lease, nor may such rights be
assigned or otherwise conveyed in connection with any permitted assignment of
the Lease. Landlord’s consent to any assignment of the Lease shall not be
construed as allowing an assignment or a conveyance of such rights to any
assignee (except for a Permitted Transfer). Nothing herein contained should be
construed so as to limit or abridge Landlord’s ability to deal with the Tower
III ROFR Space or to lease the Tower III ROFR Space to other tenants on the
terms set forth herein, Landlord’s sole obligation being to offer, and if such
offer is accepted, to deliver the Tower III ROFR Space to Tenant in accordance
with this provision.
This right shall apply only with respect to the entire Tower III ROFR Space, and
may not be exercised with respect to only a portion thereof (unless only a
portion of the Tower III ROFR Space shall be included in the Landlord Offer). If
only a portion of the Tower III ROFR Space is included in the Landlord Offer,
Tenant’s right shall apply to such portion, and shall thereafter apply to such
other portions of the Tower III ROFR Space as they become the subject of Third
Party Interest, subject to good faith adjustments by Landlord in the size
configuration and location of such remaining portions. If the Tower III ROFR
Space is part of a larger space that Landlord desires to lease as a unit, then


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





the Landlord Offer shall, at Landlord’s option, identify the entire such space
and the terms therefore, and in such case, Tenant’s right shall apply only to
such entire space.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





--------------------------------------------------------------------------------





Exhibit “E”
Tower I Work
Tower I Work. Landlord shall be responsible for the following work, which shall
be performed at Landlord’s expense and constructed in compliance with all
applicable laws, codes, ordinances and similar regulations, including without
limitation, local planning, building and safety codes (collectively, “Tower I
Work”).


1.
Replace the front entry doors to Tower I and Tower II

2.
Repaint Tower I and Tower II

3.
Install landscaping in the Plaza of the Project



The Tower I Work is anticipated to be completed on or before December 31, 2019. 
Landlord may extended such date and will notify Tenant in writing. If Landlord
desires any omission, removal, alteration, substitution, or other modification
to the scope of the Tower I Work set forth in this Exhibit “E”, Landlord shall
submit plans and specifications evidencing such desired changes or deviations to
Tenant.








[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



